Case 7:16-cv-00462-GEC Document 29 Filed 03/26/21 Page 1 of 3 Pageid#: 2779




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

UNITED STATES OF AMERICA, et al.,                       )
                                                        )
          Plaintiffs,                                   )
                                                        )
v.                                                      )
                                                        )     Civil Action No.: 7:16-cv-462-GEC
SOUTHERN COAL CORPORATION, et al.,                      )
                                                        )
          Defendants.                                   )


DEFENDANT’S MOTION TO FILE EXHIBIT 3 TO DEFENDANT’S MEMORANDUM
        IN OPPOSITION TO MOTION TO COMPEL UNDER SEAL
          The Defendants, pursuant to Local Rule 9, hereby move this Court for an Order

permitting Exhibit 3 to be filed under seal. Exhibit 3 is a 2020 letter sent by Defendants’ counsel

to Government officials in the United States Department of Justice- Environmental and Natural

Resources Division. The letter and its numerous attachments detail sensitive financial and

business information of the Defendants, including balance sheets and profit/loss statements.

          In support of this Motion the Defendants state that public disclosure of the confidential

information contained in the aforementioned documents might place the Defendants at a

disadvantage with respect to their existing and potential competitors or creditors, who would

gain access to sensitive financial information, asset breakdowns, operating expenses, and other

confidential business information of the Defendants. The Defendants are closely held

corporations and the information contained in the financial documents at issue is not otherwise

publicly available. Defendants submit that the factors set forth in Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000) are satisfied here and that the Defendants’ request is otherwise

proper.

          A proposed order is attached hereto as Exhibit A.

                                                   1
Case 7:16-cv-00462-GEC Document 29 Filed 03/26/21 Page 2 of 3 Pageid#: 2780




       WHEREFORE, the Defendants request that the Court grant their Motion to Seal and

authorize the filing of Exhibit 3 under seal.

                                                Respectfully Submitted,
                                                SOUTHERN COAL CORPORATION, et al.


Dated: March 26, 2021                           By:/s/     Aaron Balla Houchens
                                                         Of Counsel
Aaron B. Houchens, Esq. (VSB #80489)
AARON B. HOUCHENS, P.C.
111 E. Main Street
P.O. Box 1250
Salem, Virginia 24153
Tel.: 540-389-4498
Fax: 540-339-3903
aaron@houchenslaw.com

Michael Warren Carey
Carey, Douglas, Kessler & Ruby, PLLC
901 Chase Tower
707 Virginia Street, East
Charleston, WV 25301
304-345-1234
Fax: 304-342-1105
mwcarey@csdlawfirm.com
Admitted Pro Hac Vice

       Counsel for Defendants




                                 CERTIFICATE OF SERVICE

                                                   2
Case 7:16-cv-00462-GEC Document 29 Filed 03/26/21 Page 3 of 3 Pageid#: 2781




       I hereby certify that on this 26th day of March 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send notice of such filing to

registered users.



                                                     /s/   Aaron Balla Houchens_




                                                3
